
	

114 HR 5504 IH: To require that certain information relating to terrorism investigations be included in the NICS database, and for other purposes.
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5504
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mr. Thompson of California (for himself, Mr. Murphy of Florida, Ms. Graham, Mr. Grayson, Ms. Esty, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require that certain information relating to terrorism investigations be included in the NICS
			 database, and for other purposes.
	
	
		1.Reporting of terrorism investigations to NICS
 (a)DefinitionsIn this section— (1)the term explosive materials has the meaning given the term in section 841 of title 18, United States Code;
 (2)the term firearm has the meaning given the term in section 921 of title 18, United States Code; (3)the term licensee means—
 (A)a person licensed under chapter 40 of title 18, United States Code; or (B)a licensed importer, licensed manufacturer, or licensed dealer, as those terms are defined in section 921 of title 18, United States Code;
 (4)the term NICS means the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note); and
 (5)the term terrorism includes international terrorism and domestic terrorism, as defined in section 2331 of title 18, United States Code.
 (b)Inclusion of information in NICSNot later than 90 days after the date of enactment of this Act, the Attorney General shall establish a process to ensure that if any person has been or is under a terrorism investigation conducted by the Department of Justice or any other department or agency of the Federal Government, information about such terrorism investigation of the person shall be included in the NICS database.
			(c)Submission of information
 (1)Terrorism investigationsThe head of each department or agency of the Federal Government that has information about a person who has been or is under a terrorism investigation conducted by the department or agency shall provide such information to the Attorney General for inclusion in the NICS database under subsection (b).
 (2)Explosive materials purchasesSection 842 of title 18, United States Code, is amended by adding at the end the following:  (q)Notice to NICS of explosive materials purchaseA licensee who sells explosive materials to another person shall notify the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act of the sale and the identity of the other person..
 (d)Notification of Federal Bureau of InvestigationIf a licensee contacts NICS to request a unique identification number for the transfer of a firearm to a prospective purchaser under section 922(t) of title 18, United States Code, or to notify NICS of an explosive materials purchase, and the prospective purchaser or purchaser, as the case may be, is a person who has been or is under a terrorism investigation conducted by the Department of Justice or any other department or agency of the Federal Government, NICS shall notify the appropriate division of the Federal Bureau of Investigation of the request and pending firearm transfer.
			
